Case: 14-50706      Document: 00512972684         Page: 1    Date Filed: 03/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-50706
                                   c/w No. 14-50711
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 17, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

RUBEN ROSALES-BUGARIN,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:08-CR-1078-1
                            USDC No. 2:13-CR-481-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Ruben Rosales-Bugarin appeals the within-guidelines, 60-month prison
sentence imposed following his guilty plea conviction for illegal reentry. He
contends that his sentence is substantively unreasonable and greater than
necessary to satisfy the 18 U.S.C. § 3553(a) factors.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50706    Document: 00512972684      Page: 2   Date Filed: 03/17/2015


                                 No. 14-50706
                               c/w No. 14-50711

      We review the substantive reasonableness of a sentence for an abuse of
discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Rosales-Bugarin
has failed to rebut the presumption of reasonableness that we apply to his
within-guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008).
      The district court was “in a superior position to find facts and judge their
import under § 3553(a).” Campos-Maldonado, 531 F.3d at 339. The court
acknowledged Rosales-Bugarin’s mitigating arguments but concluded that a
within-guidelines sentence was appropriate. We have rejected the argument
that U.S.S.G. § 2L1.2’s double-counting of a prior conviction in the calculation
of a defendant’s offense level and criminal history score necessarily renders a
sentence unreasonable. United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009). We have also rejected substantive reasonableness challenges based on
the alleged lack of seriousness of illegal reentry. United States v. Juarez-
Duarte, 513 F.3d 204, 212 (5th Cir. 2008); United States v. Aguirre-Villa, 460
F.3d 681, 683 (5th Cir. 2006). Finally, as Rosales-Bugarin concedes, also
foreclosed is his argument that the presumption of reasonableness should not
be applied to his sentence because § 2L1.2 lacks an empirical basis. See Duarte,
569 F.3d at 530-31; United States v. Mondragon-Santiago, 564 F.3d 357, 366-
67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                        2